            1     JAVITCH LAW OFFICE                              GIBSON, DUNN & CRUTCHER LLP
                  Mark L. Javitch, SBN 323729                     SAMUEL LIVERSIDGE, SBN 180578
            2       mark@javitchlawoffice.com                       sliversidge@gibsondunn.com
                  480 S. Ellsworth Ave.                           ILISSA SAMPLIN, SBN 314018
            3     San Mateo, CA 94401                               isamplin@gibsondunn.com
                  Telephone: 650.781.8000                         SARAH KUSHNER, SBN 320077
            4     Facsimile: 650.648.0705                           smkushner@gibsondunn.com
                                                                  333 South Grand Avenue
            5     ZIMMERMAN LAW OFFICES, P.C.                     Los Angeles, CA 90071-3197
                  Thomas A. Zimmerman, Jr. (IL #6231944)          Telephone: 213.229.7000
            6       tom@attorneyzim.com                           Facsimile:    213.229.7520
                  77 W. Washington Street, Suite 1220
            7     Chicago, Illinois 60602                         JOSEPH R. ROSE, SBN 279092
                  Telephone: 312.440.0020                           jrose@gibsondunn.com
            8     Facsimile: 312.440.4180                         555 Mission Street, Suite 3000
                                                                  San Francisco, CA 94105-0921
            9     Attorneys for Plaintiffs MOBILE                 Telephone: 415.393.8200
                  EMERGENCY HOUSING CORP., et al.                 Facsimile:    415.393.8306
           10
                                                                  Attorneys for Defendant HP INC.
           11

           12

           13                                UNITED STATES DISTRICT COURT

           14                             NORTHERN DISTRICT OF CALIFORNIA

           15
                 MOBILE EMERGENCY HOUSING CORP.,                  CASE NO. 5:20-cv-09157-SVK
           16    and TRACK RAT ENTERPRISES, INC. d/b/a
                 PERFORMANCE AUTOMOTIVE & TIRE                    STIPULATION TO FILE THIRD AMENDED
           17    CENTER, and DAVID JUSTIN LYNCH,                  COMPLAINT AND EXTEND BRIEFING
                 individually, and on behalf of all others        SCHEDULE FOR DEFENDANT’S MOTION
           18    similarly situated,                              TO DISMISS PLAINTIFFS’ COMPLAINT
                                                                  PURSUANT TO L.R. 6-1 AND 6-2
           19                        Plaintiffs,
           20    v.                                               Action Filed: December 17, 2020
           21    HP INC. d/b/a/ HP COMPUTING AND
                 PRINTING INC., a Delaware Corporation,
           22
                                     Defendant.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                  STIPULATION TO FILE 3RD AM. COMPLAINT AND EXTEND BRIEFING SCHEDULE PURSUANT TO L.R. 6-1 AND 6-2
                                                           5:20-CV-09157
            1           Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiffs Mobile Emergency Housing Corp., Track
            2    Rat Enterprises, Inc., David Justin Lynch (collectively, “Plaintiffs”), and Defendant HP Inc., by and
            3    through their respective counsel of record, hereby stipulate as follows:
            4           WHEREAS, Plaintiffs filed their Complaint (the “Complaint”) on December 17, 2020 (Dkt. 1),
            5    and served Defendant with the Summons and Complaint on December 21, 2020;
            6           WHEREAS, on March 2, 2021, Plaintiffs filed a First Amended Complaint (Dkt. 30), adding
            7    Plaintiff David Justin Lynch (“Lynch”) and a claim for injunctive relief under the California Consumer
            8    Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1770, et seq.;
            9           WHEREAS, on March 19, 2021, Plaintiffs filed their Second Amended Complaint (Dkt. 39),
           10    adding Plaintiff Lynch’s claim for damages under the CLRA;
           11           WHEREAS, on April 7, 2021, the Parties met and conferred regarding the filing of the Third
           12    Amended Complaint and extending the briefing schedule for Defendant’s forthcoming Motion to
           13    Dismiss the Third Amended Complaint;
           14           WHEREAS, Plaintiffs’ filing of a Third Amended Complaint moots the April 9, 2020 deadline
           15    for Defendant to file a Motion to Dismiss the Second Amended Complaint;
           16           WHEREAS, the proposed stipulated extension does not request alteration of any event or
           17    deadline already fixed by Court order; and
           18           WHEREAS, the Parties have agreed to three prior extensions of time in this action, and the
           19    Parties agree that this stipulation does not waive any right of the parties to agree to or request further
           20    extensions in this action.
           21           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, pursuant to Civil Local
           22    Rules 6-1 and 6-2 and subject to the approval of the Court, that Plaintiffs may file their Third Amended
           23    Complaint, a proposed copy of which is attached as Exhibit “A” to the Declaration of Mark L. Javitch,
           24    ¶ 4, submitted concurrently herewith. A redlined copy of the Third Amended Complaint showing the
           25    changes from the Second Amended Complaint is attached as “Exhibit B” to the Javitch Declaration.
           26    Id. at ¶ 5. Plaintiffs’ filing of the Third Amended Complaint moots the April 9, 2020 deadline for
           27    Defendant to file a Motion to Dismiss the Second Amended Complaint. Defendant’s Motion to
           28

Gibson, Dunn &                                                       1
Crutcher LLP
                  STIPULATION TO FILE 3RD AM. COMPLAINT AND EXTEND BRIEFING SCHEDULE PURSUANT TO L.R. 6-1 AND 6-2
                                                               5:20-CV-09157
1    Dismiss the Third Amended Complaint shall be due by May 24, 2021; Plaintiffs’ Opposition shall be
2    due by June 24, 2021; and Defendant’s Reply shall be due by July 14, 2021.
3           IT IS SO STIPULATED.
4

5
     Dated: April 8, 2021                          JAVITCH LAW OFFICE
6

7
                                                   By:           /s/ Mark L. Javitch
8                                                                        Mark. L. Javitch

9

10                                                 ZIMMERMAN LAW OFFICES, P.C.
11

12                                                 By:           /s/ Thomas A. Zimmerman, Jr.
                                                                     Thomas A. Zimmerman, Jr.
13

14
                                                   Attorneys for Plaintiffs MOBILE EMERGENCY
15                                                 HOUSING CORP. et al.
16

17
     Dated: April 8, 2021                          GIBSON, DUNN & CRUTCHER LLP
18

19
                                                   By:         /s/ Joseph R. Rose
20                                                                         Joseph R. Rose

21

22                                                 Attorneys for Defendant HP INC.

23
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
24

25
                            Dated: April 9, 2021             By: _____________________
26                                                           Hon. Susan van Keulen
                                                             United States Magistrate Judge
27

28

                                                         2
       STIPULATION TO FILE 3R AM. COMPLAINT AND EXTEND BRIEFING SCHEDULE PURSUANT TO L.R. 6-1 AND 6-2
                                                5:20-CV-09157
